DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        This is application filed on 3/22/2019 in which claims 1-20 are pending. The application has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of GolGiri et al (US 20210312810)  teaches a system includes a first-vehicle processor configured to receive a signal broadcast from a second vehicle. The processor is also configured to determine a distance between a first transceiver, receiving the signal, and a second transceiver, transmitting the signal. The processor is configured to digitally map a second vehicle perimeter around a second transceiver location, determined based on the distance and alert a first vehicle driver of a likely overlap condition of the second vehicle perimeter and a first vehicle perimeter. However the closest prior art fail to anticipate or render obvious the following recited features: generating a first metric based on the first location and the second location, wherein the first metric indicates a degree to which the first vehicle design differs from a characteristic style associated with the second vehicle design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
((US-20100082212-A1 OR US-20090077672-A1 OR US-20050125193-A1).did. AND PGPB.dbnm.) OR ((US-11163308-B2).did. or US 20210312810.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633